Title: From Thomas Jefferson to Joseph Carrington Cabell, 22 December 1824
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Dec. 22. 24.
Let the contents of this letter be known to you & my self only. we want a Professor of Ethics. mr Madison and myself think with predilection of George Tucker, our member of Congress. you know him however better then we do. can we get a better? will he serve? you know the emoluments, and that the tenure is in fact for life, the lodgings comfortable, the society select Etc. if you approve of him, you may venture to propose it to him, and ask if he will accept. I say ‘you may  venture’ because 3. of us could then be counted on, and we should surely get one, if not more, or all, of the other 4. gentlemen.You will probably think it due and proper to shew my other letter of this date to Colo Randolph and mr Gordon under recommendation of due caution. for our Colleagues with you it is intended equally as for yourself. the measure of the District colleges, if approved, had better be brought on by some one having no relations with the University. affectionately your’s
						Th: Jefferson
					